DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 02/19/2022 have been entered.  Claims 1-10 and 12-22 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claim 11 has been canceled.
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C.112 (d) rejections set forth in the Non-Final office action mailed on 11/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (Pub. No. 2005/0216028).
	Regarding claim 1, Hart et al. teaches a chest tube insertion sheath apparatus (100, Fig. 28), comprising: a sheath body (116, Fig. 28) having a distal end (102, see Fig. 28) and a proximal end (112, Fig. 28); a lumen (hollow space of 116, see Fig. 28) defined axially through the sheath body (see Fig. 28) from the distal end (102) to the proximal end (112), the lumen (hollow space of 116) including a distal end opening (opening of 120 when 250 is inserted, see Fig. 8) at the distal end (102) and a proximal end opening (opening at 115, Fig. 28) at the proximal end (122); wherein the lumen (hollow space of 116) is open from the distal end opening (opening of 120 when 250 is inserted) to the proximal end opening (112, see Fig. 8 for illustrative purposes showing that the lumen is open from the distal end opening to the proximal opening when 250 is inserted into the lumen) and a tapered tube clamp (120, see Figs. 28 and 33) at the distal end (102) of the sheath body (116), the tube clamp (120) including a plurality of clamp tabs (see Fig. 35 below illustrating the plurality of clamp tabs) in spaced relation to each other and angled radially inward toward the distal end opening (see Figs. 28 and 33), wherein each one of the plurality of clamp tabs (see Fig. 35 below) is separated by a tab gap (gap, see Fig. 35) below; and a clamp tab hinge (hinge, Fig. 35 below, it is the Examiner’s position that the connection between each clamp tab permits the tabs of 120 to bend; hence, that connection is a hinge) disposed between each clamp tab and the sheath body (body of 16, see Fig. 33), wherein the distal end opening (opening of 120 when 250 is inserted) has a first diameter (see 33 below) defined by the plurality of clamp tabs (see Fig. 35), and the lumen (hollow space of 116) has a second diameter (diameter of hollow space of 116, see Fig. 28), wherein the first diameter is less than the second diameter (see Fig. 33 below and Fig. 28 illustrating the first diameter being less than the second diameter (see [0065]).  



Annotated Fig. 35

[AltContent: textbox (clamp tab)][AltContent: textbox (clamp tab)][AltContent: arrow][AltContent: arrow][AltContent: textbox (clamp tab)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (clamp tab)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    268
    304
    media_image1.png
    Greyscale

[AltContent: textbox (clamp tab gap)][AltContent: ]
[AltContent: textbox (hinge)][AltContent: arrow][AltContent: textbox (hinge)][AltContent: textbox (hinge)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (clamp tab gap)][AltContent: textbox (clamp tab gap)][AltContent: textbox (clamp tab gap)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    268
    304
    media_image1.png
    Greyscale

Regarding claim 5, Hart et al. wherein the sheath body (116) is rigid ([0080]).  
Regarding claim 8, Hart et al. teaches a chest tube insertion apparatus (100/200, see Figs. 7 and 28), comprising: a sheath (100, Fig. 28) including a sheath body (116, Fig. 28) having a distal end (102, Fig. 28) with a distal end opening (opening of 120 when 250 is inserted, see Fig. 8) and a proximal end (112, Fig. 28) with a proximal end opening (opening at 112/115, Fig. 28), a lumen (hollow space of 116) defined axially through the sheath body (116) from the distal end (102) to the proximal end (112) of the sheath (116) wherein the lumen (hollow space of 116) is open from the distal end opening (opening of 120 when 250 is inserted) to the proximal end opening (opening at 112/115, see Fig. 8 for illustrative purposes showing that the lumen is open from the distal end opening to the proximal opening when 250 is inserted into the lumen), and a tapered tube clamp (120, see Figs. 28 and 33) at the distal end (102) of the sheath body (116); a stylet (200, Fig. 7) operable to be inserted and removed from the lumen (hollow space of 116) of the sheath (100, see Fig. 7 and [0065]).  
Regarding claim 15, Hart et al. teaches wherein the tube clamp (120) includes one or more clamp tabs (see Fig. 35 above) angled radially inward toward the distal end opening (opening of 120 when 250 is inserted, see Fig. 8 and 35 illustrating how the tabs are angled radially inward).  
Regarding claim 16, Hart et al. teaches wherein the tube clamp (120) includes one or more clamp tab gaps (gap, see Fig. 35 above) between the one or more clamp tabs (see Fig. 35 above).  
Regarding claim 17, Hart et al. teaches wherein the one or more clamp tabs (see Fig. 35 above) includes a clamp tab hinge (hinge, see Fig. 35 above) between the one or more clamp tabs (see Fig. 35 above) and the sheath body (116).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Bierman et al. (Pub. No. 2014/0207069).
Regarding claim 2, Hart et al. does not teach further comprising: a first groove on the sheath body extending from the distal end to the proximal end of the sheath body; and a second groove on the sheath body extending from the distal end to the proximal end of the sheath body.  However, Bierman et al. teaches a sheath body (40A) comprising: a first groove (45 at top, see Fig. 4J) on the sheath body (40A) extending from a distal end (end of 40A opposite 47, see Fig. 4K) to the proximal end (end of 40A directly attached to 47, see Fig. 4K) of the sheath body (40A) the first groove (45 at top) forming a first fracture line (see [0144]); and a second groove (45 at bottom, see Fig. 4J) on the sheath body (40A) extending from the distal end to the proximal end of the sheath body (40A, see [0144] where the 45 can extend through 42A and 40A) the second groove (45 at bottom) forming a second fracture line (see [0144]), wherein the sheath body (40A) is configured to teach into separate pieces alone the first and second fracture lines (see [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the handle and the sheath body to have a split line as taught by Bierman et al. for easily removing the sheath after inserting a catheter or other medical instrument (see [0142]).  Further Hart et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 3, Hart et al. in view of Bierman et al. teaches further comprising a first handle (right side of 115, see Bierman et al. Fig. 4J for illustration of the handle 42A) and a second handle (see side of 115) positioned on the proximal end (112) of the sheath body (116), the first handle (right side of 115) positioned between the first groove (45 at top, see Bierman Fig. 4J for illustrative purposes of how the proximal end 112 is modified to have a first and second groove) and the second groove (45 on the bottom, see Bierman Fig. 4J for illustrative purposes) on a first side (right side) of the sheath body (116) and the second handle (left side of 115) positioned opposite the first handle (right side of 115) between the first groove (45 at top) and the second groove (45 at bottom) on a second side (left side) of the sheath body (116).  
Regarding claim 4, Hart et al. in view of Bierman et al. does not teach further comprising: a first notch positioned on the proximal end of the sheath body and positioned at the first groove; and a second notch positioned on the proximal end of the sheath body and positioned at the second groove.  However, Bierman et al. teaches further comprising: a first notch (95A on the right, see Fig. 4J) positioned on the proximal end (end of 40A connected to 47) of the sheath body (116) and positioned at the first groove (45 on the top); and a second notch (95A on the left) positioned on the proximal end (end of 40A connected to 47) of the sheath body (40A) and positioned at the second groove (45 on the bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al.in view of Bierman et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909).
Regarding claim 6, Hart et al. does not teach wherein the sheath body is disposed about a curvilinear axis.  However, Moy teaches a chest tube (10, Fig. 1) disposed about a curvilinear axis (see curvilinear axis of 10, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the sheath to be bent as taught by Moy for providing an anchoring function and reducing the likelihood of inadvertent removal of the device from the inserted cavity (see Col. 1, lines 65-67 and Col. 2, line 1). Further Hart et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 7, Hart et al. in view of Moy teaches wherein at least a portion of the one or more clamp (see Fig. 35 above) tabs are semi-flexible (see Hart et al. [0065] where 120 is deformed; hence, 120 is flexible).  
Regarding claim 9, Hart et al. does not teach wherein the sheath body is disposed about a first curvilinear axis.  However, Moy teaches a chest tube (10, Fig. 1) disposed about a first curvilinear axis (see curvilinear axis of 10, Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. by forming the sheath to be bent as taught by Moy for providing an anchoring function and reducing the likelihood of inadvertent removal of the device from the inserted cavity (see Col. 1, lines 65-67 and Col. 2, line 1). Further Hart et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909) in view of Swinehart et al. (Patent No. 8,343,045).
Regarding claim 10, Hart et al. in view of Moy does not teach wherein the stylet is disposed about a second curvilinear axis, wherein the second curvilinear axis substantially matches at least a portion of the first curvilinear axis.  However, Swinehart et al. teaches a stylet (13/14, Fig. 3B) disposed about a second curvilinear axis (curvilinear axis of 13/14, Fig. 3B), wherein the second curvilinear axis (curvilinear axis of 13/14) substantially matches at least a portion of a first curvilinear axis (curvilinear axis of 15/16, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Moy by forming the surgical instrument to have be disposed about a second curvilinear axis that substantially matches at least a portion of a first curvilinear axis for reducing friction and stick-slip during instrument insertion (see abstract). Further Hart et al. in view of Moy teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 18, Hart et al. in view of Moy in view of Swinehart et al. teaches wherein the stylet (200) includes a stylet lumen (122, Hart et al., Fig. 7) disposed in the stylet (200) and about the second curvilinear axis (see rejection of claim 10 above).  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Moy (Patent No. 5,509,909) in view of Swinehart et al. (Patent No. 8,343,045) in view of Bierman et al. (Pub. No. 2014/0207069).
Regarding claim 12, Hart et al. in view of Moy in view of Swineheart et al. teaches wherein the sheath (100) further comprises: a collar (115) positioned at the proximal end (112) of the sheath body (116) but does not specifically teach a first handle disposed on the collar; and a second handle disposed on the collar opposite the first handle.  However, Bierman et al. teaches a sheath (40A, Fig. 4K) having a collar (42A, Fig. 4K), a first handle (43 on right, Fig. 4K) disposed on the collar (42A); and a second handle (43 on the left, Fig. 4K) disposed on the collar (42A) opposite the first handle (43 on the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al.in view of Bierman et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 13, Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches the collar (42A) extending between the proximal end (very proximal end of 42A) and the distal end (102) of the sheath (100) but does not teach wherein the sheath further comprises: a first groove disposed on the sheath body and the collar extending between the proximal end and the distal end of the sheath, wherein at least a portion of the first groove is positioned between the first handle and the second handle; and a second groove disposed on the sheath body wherein at least a portion of the second groove is positioned between the first handle and the second handle opposite the first groove.  
However, Bierman et al. teaches a sheath body (40A) comprising: a first groove (45 at top, see Fig. 4J) on the sheath body (40A) extending between a proximal end (end of 40A directly attached to 47, see Fig. 4K) and a distal end (end of 40A opposite 47, see Fig. 4K) to the of the sheath body (40A); wherein a least a portion of the first groove (45 at top) is positioned between the first handle (43 on the right) and the second handle (43 on the left); and a second groove (45 at bottom, see Fig. 4J) disposed on the sheath body (40A) and collar (42A) extending between the proximal end and the distal end of the sheath body (40A, see [0144] where the 45 can extend through 42A and 40A), wherein at least a portion of the second groove (45 on the bottom) is positioned between the first handle (43 on the right) and the second handle (43 on the left) opposite the first groove
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. by forming the handle and the sheath body to have a split line as taught by Bierman et al. for easily removing the sheath after inserting a catheter or other medical instrument (see [0142]).  Further Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Regarding claim 14, Hart et al. in view of Moy in view of Swineheart et al. in view of Bierman et al. teaches wherein the first groove (45 on the right) is a first fracture line (see Bierman et al. [0144]) and wherein the second groove (45 on the left) is a second fracture line (see Bierman et al. [0144]).  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Dubrul et al. (Patent No. 5,431,676).
Regarding claim 19, Hart et al. teaches a method of inserting a chest tube (100, see Figs. 7 and 28) into a body cavity of a patient ([0014]), comprising: making an incision in a cavity of the patient (see [0031]); inserting a tube chest insertion apparatus (100/200) into the cavity of the patient ([0014]), the tube chest insertion apparatus (100/200) comprising a sheath (100, Fig. 28), the sheath (100) including a sheath body (116, Fig. 28) having a distal end (102, Fig. 28) and a proximal end (112, Fig. 28), a lumen (hollow space of 116) defined axially through the sheath body (116) from the distal end (102) to the proximal end (112) of the sheath (100), and a tapered tube clamp (120, Fig. 28) at the distal end (102) of the sheath body (116); positioning the tube chest  insertion apparatus (100/200) in the cavity ([0014]); 28Attorney Docket No. 035633.86648Customer No. 104982inserting the chest tube (200) through the lumen of the sheath (100) into the cavity (see [0014]); and removing the sheath (100) from the cavity of the patient (see [0014]).  
Hart et al. does not specifically teach a method of inserting a chest tube into a chest cavity of a patient, the tube chest insertion apparatus comprising a sheath having a stylet installed in the sheath and removing the stylet from the sheath and removing the sheath from the chest of the patient by splitting the sheath into separate pieces while the chest tube remains in place in the chest cavity.  However, Kronner teaches a method of inserting a chest tube (20, Fig. 2) into a chest cavity (42, Fig. 3) of a patient (see Col. 1, lines 63-68, Col. 2, lines 1-2 and Col. 3, lines 23), inserting a chest tube insertion apparatus (10/12/20/28, Fig. 2) into the chest cavity (42) of the patient, the chest tube insertion apparatus (10/12/20/28) comprising a sheath (12) having a stylet  (28) installed in the sheath (12, see Figs. 1-2), the sheath (12) including a sheath body (body of 12) having a distal end (16, Fig. 2) and a proximal end (17, Fig. 2), a lumen (hollow space of 12) defined axially through the sheath body (body of 12) from the distal end to the proximal end of the sheath (see Fig. 2 illustrating 20 within 12; hence, 12 has lumen from 16 to 17), positioning the chest tube insertion apparatus (10) in the chest cavity (42); removing the stylet (28) from the sheath (12, see Col. 3, lines 44-45); 28Attorney Docket No. 035633.86648Customer No. 104982inserting the chest tube (20) through the lumen of the sheath (12) into the chest cavity (42, see Col. 3, lines 53-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device and method taught by Hart et al. by adding the stylet to the device and using the device to access a chest cavity as taught by Kronner because Kronner teaches that such method and device is a safe method and apparatus for insertion of a catheter into a body cavity (see Col. 1, lines 49-52) and the method and device taught by Hart et al. is for insertion into a body cavity (see Hart et al., [0004]) and Hart et al. teaches that modifications may be made to the device (see [0091]).
Hart et al. in view of Kronner does not specifically teach removing the sheath from the chest of the patient by splitting the sheath into separate pieces while the chest tube remains in place in the chest cavity.  However, Dubrul et al. teaches a method (see abstract) comprising removing a sheath (30, Fig. 16) from the patient by splitting the sheath into separate pieces (see Col. 12, lines 7-22) while the tube (10/20, see Figs. 1 and 17) remains in place (see Fig. 19 and Col. 12, lines 23-31).
It would have been obvious to one of ordinary skill in the art to modify the device and method taught by Hart et al. in view of Kronner by forming the sheath to be splittable and removing the sheath while leaving the tube in place as taught by Dubrul et al. for permitting removal of the sheath after placement of a catheter or other medical device (see Col. 2, lines 45-47) and Dubrul et al. teaches that such device is used in laparoscopic procedures (see Col. 2, lines 21-30).  Further Hart et al. in view of Kronner teaches that modifications may be made to the device (see Hart et al. [0091]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Dubrul et al. (Patent No. 5,431,676) in view of Jaworek et al. (Pub. No. 2013/0204087) in view of Bierman et al. (Pub. No. 2014/0207069).
Regarding claim 20, Hart et al. in view of Kronner does not teach wherein positioning the chest tube insertion apparatus includes rotating the chest tube apparatus inside the chest cavity via a first handle and a second handle positioned on the proximal end of the sheath body.  However, Jaworek et al. teaches rotating a chest tube apparatus (10, see [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Hart et al. in view of Kronner in view of Dubrul et al. by rotating the chest tube apparatus as taught by Jaworek et al. so that the orientation of the device may be changed during the procedure (see [0022]). Further Hart et al. in view of Kronner in view of Dubrul et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Hart et al. in view of Kronner in view of Dubrul et al. in view of Jaworek et al. does not teach via a first handle and a second handle positioned on the proximal end of the sheath body.  However, Bierman et al. teaches a sheath (40A, Fig. 4K) having a first handle (43 on right, Fig. 4K) and a second handle (43 on the left, Fig. 4K) and manipulating the sheath view the handle (43, see [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Hart et al. in view of Kronner in view of Dubrul et al. in view of Jaworek et al. by forming the proximal end of the device to have tabs and separable lip as taught by Bierman et al. for allowing the sheath to engage with other elements (see [0144]).  Further Hart et al. in view of Kronner in view of Dubrul et al. in view of Jaworek et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Dubrul et al. (Patent No. 5,431,676) in view of Davis (Pub. No. 2006/0041230).
Regarding claim 21, Hart et al. in view of Kronner in view of Dubrul et al. does not teache further comprising discarding the sheath; however, Davis teaches discarding a splittable sheath (18 Fig. 13) after use (see [0074] and abstract) after leaving a tube (61, Fig. 13) in place in the cavity (see [0074]).
It would have been obvious to one of ordinary skill in the art to modify the method taught by Hart et al. in view of Kronner in view of Dubrul et al. by discarding the splittable sheath after leaving the tube in place as taught by Davis for properly disposing of the sheath after use (see abstract). Further Hart et al. in view of Kronner in view of Dubrul et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (Pub. No. 2005/0216028) in view of Kronner (Patent No. 5,169,387) in view of Dubrul et al. (Patent No. 5,431,676) in view of Semrad (Patent. No. 5,059,183).
Regarding claim 22, Hart et al. in view of Kronner in view of Dubrul et al. teaches the chest tube insertion apparatus includes a stylet lumen (lumen of 20) but does not teach further comprising: inserting a guidewire into the chest cavity of a patient via a trocar, wherein when the chest tube insertion apparatus is inserted into the chest cavity, and wherein when the chest tube insertion apparatus is inserted into the chest cavity, a free end of the guidewire is inserted into the stylet lumen and the chest tube insertion apparatus is translated along the guidewire.  However, Semrad teaches inserting a guidewire (10, Fig. 4) via a trocar (20, Fig. 4) when a tube insertion apparatus (40, Fig. 4) is inserted into a cavity (see Fig. 4), a free end of the guidewire (distal end of 10) is inserted into a stylet lumen (lumen of 20) and the tube insertion apparatus (40) is translated along the guidewire (10, see Col. 6, lines 43-58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Hart et al. in view of Kronner in view of Dubrul et al. by adding the trocar and the guidewire taught by Semrad and inserting a guidewire into the chest cavity of a patient via a trocar, wherein when the chest tube insertion apparatus is inserted into the chest cavity, and wherein when the chest tube insertion apparatus is inserted into the chest cavity, a free end of the guidewire is inserted into the stylet lumen and the chest tube insertion apparatus is translated along the guidewire as taught by Semrad for positioning the device within the cavity (see Col. 2, lines 16-19).  Further Hart et al. in view of Kronner in view of Dubrul et al. teaches that modifications may be made to the device (see Hart et al. [0091]).
Response to Arguments
Applicant's arguments filed 02/19/2022 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. §102(a)(1) rejection under Hart applicant argues that Hart does not teach a lumen that is opened from the distal end to the proximal end because Hart teaches that the distal end is closed by an occluding seal.  In addition, applicant argues that Hart does not teach a plurality of clamp tabs separated by a clamp tab gap and each a clamp tab hinge.  Applicant states that Hart teaches a duckbill valve with non-sealing ends, where the valve flanges touch each other and are not in spaced relation to each other separated by gaps.  Applicant also states that Hart does not teach that the distal end opening has a first diameter that is less than the diameter of the lumen because there is no opening at the distal end due to the closed duckbill valve being at the distal end.
The Examiner respectfully disagrees.  It should be noted that the claim recitation does not recite any specific state of the device when the lumen is opened and it is the Examiner’s position that when an instrument 250 is inserted with in 116 the lumen is opening from the distal end opening to the proximal end opening.  Further, it is the Examiner’s position that annotated Fig. 35 below illustrated the gaps between each of the plurality of clamp tabs.  Applicant argues that Hart does not teach this feature because each of the tabs of the seal touch; however, the claim recites clamp tab gaps and it is the Examiner’s position that Fig. 35 below illustrates the clamp tabs being separated by a gap.  The In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the clamp tabs not touching) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
[AltContent: textbox (clamp tab gap)][AltContent: ][AltContent: textbox (hinge)][AltContent: arrow][AltContent: textbox (hinge)][AltContent: textbox (hinge)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (clamp tab gap)][AltContent: textbox (clamp tab gap)][AltContent: textbox (clamp tab gap)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    268
    304
    media_image1.png
    Greyscale


Further, it is the Examiner’s position that with 250 inserted within the device the diameter of the distal opening at 120 is smaller than the diameter of the lumen of 116. Therefore, in light of the amendments the Examiner maintains the rejection.
Regarding the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Hart in view of Bierman et al. applicant argues that the combination of Hart and Bierman would render Hart unsatisfactory for its intended purpose and change the principle of operation because Hart teaches a sheath for use with a laparoscopic instrument to maintain a seal at all times while the instrument is inserted through the sheath and does not disclose or teach removal of the cannula at any time during use of the instrument.
The Examiner respectfully disagrees.  It should be noted the claims 2-4 are both apparatus claims and they do not recite any specific method or particular step of use; hence, it is the Examiner’s position that the modification of Hart in view of Bierman does not render the device by Hart unsatisfactory because Bierman et al. teaches that splitting the device is a way to easily remove the device from the target location. Hence, when the procedure is complete the device can be split and removed.  Applicant is seemingly arguing method steps and as previously stated claims 2-4 are apparatus claims.  Therefore, in light of the amendments the Examiner maintains the rejection.
Regarding the rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Hart in view of Moy applicant argues that Moy teaches a flexible chest tube and not a sheath for inserting a chest tube and neither Hart or Moy discloses or suggest a sheath for tube insertion with a lumen that is open from the distal end opening to the proximal end opening or a lumen with a plurality of clamp tabs in spaced relation to each other each separated by clamp tab gaps.
The Examiner respectfully disagrees.  It should be noted that Hart teaches the sheath and Moy is used to teach why it would be obvious to modify the sheath to have a curvilinear axis.  Further, it should be noted that based on the claimed recitation the sheath is a tube and the device taught by Moy is a tube; hence, one of ordinary skill would look to Moy as to why one would form a medical tube to have a curvilinear axis such as for providing an anchoring function and reducing the likelihood of inadvertent removal of the device.  Therefore, in light of the amendments the Examiner maintains the rejection.
Regarding claim 19, applicant argues that Hart does not disclose removal of the cannular at any time while the instrument is in the patient and doing so would be counter to the entire purposes of Hart.  
The Examiner respectfully disagrees.  It is the Examiner’s position that a new rejection of claim 19 has been made and the prior art of record teaches removing a trocar sheath after placement of a catheter, hence, one of ordinary skill would find it obvious to modify the method of Hart to arrive at removing the sheath after placement of the tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783